              Case 3:20-cv-05661-BHS Document 14 Filed 08/28/20 Page 1 of 16



 1                                                THE HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 8
      TODD BRINKMEYER
 9                                               Case No. 3:20-cv-05661-BHS
                         Petitioner,
10                                               REPLY IN SUPPORT OF MOTION FOR
              v.                                 PRELIMINARY INJUNCTION
11

12    WASHINGTON STATE LIQUOR AND
      CANNABIS BOARD,
13
                         Respondent.
14

15

16

17

18

19

20

21

22

23

24

25

26



     REPLY IN SUPPORT OF MOTION FOR PRELIMINARY             MILLER NASH GRAHAM & DUNN LLP
     INJUNCTION - i                                         Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     USDC No. 3:20-cv-05661-BHS                                 Seattle, Washington 98121-1128
                                                              (206) 624-8300/Fax: (206) 340-9599
                Case 3:20-cv-05661-BHS Document 14 Filed 08/28/20 Page 2 of 16



 1                                                TABLE OF CONTENTS
 2   A. The State Cannot Rely on Federal Illegality to Limit Constitutional Protections for the
        Market it Profits from and Created. ......................................................................................1
 3
     B. The State's Post-hoc Justifications Fail as a Matter of Law and Fact. ....................................2
 4
     C. Brinkmeyer is Likely to Prevail on the Merits. .....................................................................5
 5                Article IV Privileges and Immunities ...........................................................................5
 6                Dormant Commerce Clause .........................................................................................6
 7                Fourteenth Amendment Equal Protection and Privileges or Immunities .......................7

 8                Fourteenth Amendment Due Process ...........................................................................8
                  Washington Constitution Privileges and Immunities Clause ........................................9
 9
                  The Regulations Exceed Statutory Authority .............................................................10
10
     D. Brinkmeyer will Suffer Irreparable Harm ...........................................................................11
11
     E.    The Equities and Public Interest Weigh in Brinkmeyer's Favor ..........................................12
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     REPLY IN SUPPORT OF MOTION FOR PRELIMINARY                                       MILLER NASH GRAHAM & DUNN LLP
     INJUNCTION - ii                                                                  Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     USDC No. 3:20-cv-05661-BHS                                                           Seattle, Washington 98121-1128
                                                                                        (206) 624-8300/Fax: (206) 340-9599
                  Case 3:20-cv-05661-BHS Document 14 Filed 08/28/20 Page 3 of 16



 1              Having received more than $1.7 billion in tax revenue from marijuana sales, the State is
 2   by far the biggest beneficiary of Washington's marijuana market.1 The State's response brief,
 3   Dkt. 13-1 ("Resp."), argues the participants in that market waive their constitutional rights by
 4   generating the revenue from which the State profits. But the State authorized its federally illegal
 5   marijuana market, so the usual constitutional rules apply. The Residency Requirements violate
 6   Brinkmeyer's constitutional rights, so a preliminary injunction should be granted.
 7   A.         The State Cannot Rely on Federal Illegality to Limit Constitutional Protections for
 8              the Market it Profits from and Created.
                It is unfair for the State to regulate and profit from its marijuana market while claiming
 9
     that its participants lack the same constitutional protections as any other person because the
10
     market is illegal. The State should be equitably estopped from relying on marijuana's federal
11
     illegality when defending the unconstitutional laws the State enacted. Equitable estoppel
12
     prevents a state from raising a defense when (1) there is affirmative misconduct by the state
13
     going beyond negligence, (2) a serious injustice outweighing the damage to the public interest of
14
     estopping the state, (3) knowledge of the true facts by the party to be estopped, (4) intent to
15
     induce reliance or actions giving rise to a belief in that intent, (5) ignorance of the true facts by
16
     the relying party, and (6) detrimental reliance. Estate of Amaro v. City of Oakland, 653 F.3d 808,
17
     813 (9th Cir. 2011); see also Watkins v. U.S. Army, 875 F.2d 699, 707–11 (9th Cir. 1989).
18
                This case satisfies each element. I-502 was an act of the State. See Washington v. Seattle
19
     Sch. Dist. No. 1, 458 U.S. 457, 469–70 (1982) (treating an initiative as a state action). The State
20
     also established the abundant LCB regulations that govern the industry. The State thus engaged
21
     in affirmative misconduct by creating a public market that was federally illegal. The public is not
22
     harmed if the State recognizes the constitutional rights of its licensed industries, but Brinkmeyer
23
     faces the serious injustice of the State continuing to violate his constitutional rights. Mot. at 23–
24

25

26   1
         This brief uses the same abbreviations as Brinkmeyer's Motion for Preliminary Injunction. Dkt. 6 (the "Motion").




     REPLY IN SUPPORT OF MOTION FOR PRELIMINARY                                   MILLER NASH GRAHAM & DUNN LLP
     INJUNCTION - 1                                                               Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     USDC No. 3:20-cv-05661-BHS                                                       Seattle, Washington 98121-1128
                                                                                    (206) 624-8300/Fax: (206) 340-9599
              Case 3:20-cv-05661-BHS Document 14 Filed 08/28/20 Page 4 of 16



 1   24. The State knew marijuana was federally illegal, but created a state-licensed system to induce
 2   participation in the market. The State committed to "stop treating adult marijuana use as a
 3   crime," but the State now seeks to treat its market participants like drug dealers. I-502 § 1.
 4   Brinkmeyer began his participation in Washington's cannabis market with the expectation that
 5   the State would treat the market as a legal one. Second Decl. of Todd Brinkmeyer in Supp. of
 6   Mot. for Prelim. Inj. ("Second Brinkmeyer Decl.") ¶ 2. Brinkmeyer would not have become a
 7   financier or sought to obtain equity in the Stores had he known the State would characterize that
 8   licensed business conduct as criminal. Id.
 9           Brinkmeyer thus satisfies each element, so the State should be equitably estopped.
10   B.      The State's Post-hoc Justifications Fail as a Matter of Law and Fact.
11           Abandoning the justifications identified in its Answer, the State advances a new set of
12   post-hoc "Justifications" for the Residency Requirements from Licensing Director Rebecca
13   Smith. None of the Justifications save the Residency Requirements. Smith's declaration, Dkt. 12
14   ("Smith Decl."), lacks any studies, data, or rationale, but is heavy on conclusory facts.
15   Conclusory facts lack evidentiary value. See Doe v. Trump, 418 F. Supp. 3d 573, 601–02 (D. Or.
16   2019). The State does not account for the Supreme Court's holding that residency is unnecessary
17   to maintain effective oversight when the licensed business will remain in state, and the state's
18   ability to revoke licenses provides strong incentives to comply with the law. Tennessee Wine &
19   Spirits Retailers Ass'n v. Thomas, 139 S. Ct. 2449, 2475 (2019). The Justifications ultimately
20   relate to preventing criminality, but the State's existing enforcement abilities—including tracking
21   all marijuana from seed-to-sale, requiring 24/7 security camera surveillance of marijuana
22   facilities, and the right to access and audit all business records of licensees—successfully prevent
23   criminality from leeching into the industry. WAC 314-55-083, -087, -185; Smith Decl. ¶ 14.
24           While the Justifications fail generally for these reasons, they fail individually too.
25   Contrary to the State's assertions, id. ¶ 4, residency is unnecessary to comply with the Cole
26   Memo. Numerous states have licensed cannabis markets without residency requirements. Mot. at



     REPLY IN SUPPORT OF MOTION FOR PRELIMINARY                        MILLER NASH GRAHAM & DUNN LLP
     INJUNCTION - 2                                                    Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     USDC No. 3:20-cv-05661-BHS                                            Seattle, Washington 98121-1128
                                                                         (206) 624-8300/Fax: (206) 340-9599
              Case 3:20-cv-05661-BHS Document 14 Filed 08/28/20 Page 5 of 16



 1   13. The Cole Memo focuses on preventing diversion, and the State does not explain why owner
 2   residency is necessary when diversion would originate in Washington where the businesses exist.
 3           The State claims residency is needed to perform another unspecified background check
 4   on Brinkmeyer. Smith Decl. ¶ 5. The only alleged difference from the checks Brinkmeyer
 5   already passed while in Idaho is that the State will review misdemeanor charges from local
 6   jurisdictions. Id. ¶ 11. The State can require applicants to provide their full criminal history,
 7   including misdemeanors in other states. And, if applicants "simply lie" in their application,
 8   id. ¶ 9, the resulting penalty is cancellation of the license, RCW 69.50.562(2)(b)(v). The State
 9   makes the conclusory claim that financial vetting is more dynamic for owners than financiers.
10   Smith Decl. ¶ 11. But the State gives no reason why an applicant must be a resident while the
11   State reviews their financial records. The State can ask for information it requires to fully vet
12   applicants, and deny applications if they provide inadequate information. WAC 314-55-050.
13           The State claims the objections local jurisdictions can make to applications is a valuable
14   source of information about the applicant's character. Smith Decl. ¶¶ 8, 11. Residency is not
15   necessary to investigate an applicant's character. Tennessee Wine, 139 S. Ct. at 2475. The State
16   also misstates the purpose of local input, which focuses on existing business operations, not the
17   applicant's character. RCW 69.50.331(10). Regardless, whatever facts relate to the undefined
18   issues the Board purportedly values from local jurisdictions can be demanded from the applicant.
19           The State claims residency is needed for effective enforcement. Smith Decl. ¶¶ 6, 11. The
20   Supreme Court disagrees. Tennessee Wine, 139 S. Ct. at 2475. A nonresident owner will not
21   change the location of the licensed business, which must be in Washington, and interviews or
22   responses to inquiries can be provided remotely. The State does not require that owners be
23   physically present in their facility or physically present to interact with enforcement officers.
24           The State claims residency is necessary to hold owners accountable. Smith Decl. ¶ 6. The
25   State can hold nonresidents accountable by canceling their license. See Tennessee Wine, 139 S.
26   Ct. at 2475. Should the State need to prosecute a nonresident, the State can pursue its usual



     REPLY IN SUPPORT OF MOTION FOR PRELIMINARY                        MILLER NASH GRAHAM & DUNN LLP
     INJUNCTION - 3                                                    Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     USDC No. 3:20-cv-05661-BHS                                            Seattle, Washington 98121-1128
                                                                         (206) 624-8300/Fax: (206) 340-9599
              Case 3:20-cv-05661-BHS Document 14 Filed 08/28/20 Page 6 of 16



 1   means to obtain custody of a nonresident defendant. The State can also require "a nonresident to
 2   designate an agent to receive process or to consent to suit in the [Washington] courts." Id.
 3   Notably, the State provides no evidence that a nonresident applicant who passes the background
 4   check and receives a license is more likely to engage in criminal conduct than a resident.
 5           The State laments it cannot enforce marijuana laws in other states. Smith Decl. ¶ 7. The
 6   State has no need to. All licensed marijuana activity occurs in Washington and is reflected in
 7   records that must be kept in Washington and accessible to the State upon request.
 8           The State claims residency is necessary to prevent forming "tied houses" across state
 9   lines. Id. ¶ 9. The State does not describe why this same risk does not apply to existing licensees
10   who can become owners of marijuana businesses in other tiers in other states right now.
11   Nevertheless, State law does not prohibit interstate tied houses, but only restricts financial
12   interests among businesses licensed by the State. RCW 69.50.328; RCW 69.50.101 (aa), (bb),
13   (ee). This Justification reveals the State's unlawful desire to regulate business conduct outside its
14   borders. Healy v. Beer Inst., Inc., 491 U.S. 324, 336 (1989). Similarly problematic is the State's
15   claim that residency is necessary to enforce its limit on holding no more than five retail licenses
16   as nonresidents may have retail stores in other states. Smith Decl. ¶ 10. Regardless, the State
17   could require applicants to disclose their interests in out-of-state marijuana businesses.
18           Using Oregon as an example, the State claims residency prevents overproduction and
19   thereby prevents diversion. Id. ¶ 14. The overproduction issues Oregon experienced were not
20   caused by the removal of its residency requirement, but because Oregon did not cap the number
21   of licenses it issued and had a low cost of entry in the market. Second Decl. of Andy Murphy in
22   Supp. of Mot. for Prelim. Inj., Ex. A. That concern does not apply to Washington, which has
23   capped licenses and the plant canopy for marijuana businesses since it created the market. See
24   id., Exs. B and C; WAC 314-5-075(6). Regardless, the State's existing system prevents diversion
25   through, among other resources, its traceability system and the required security surveillance for
26   marijuana facilities, which is all available to the State at its discretion.



     REPLY IN SUPPORT OF MOTION FOR PRELIMINARY                          MILLER NASH GRAHAM & DUNN LLP
     INJUNCTION - 4                                                      Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     USDC No. 3:20-cv-05661-BHS                                              Seattle, Washington 98121-1128
                                                                           (206) 624-8300/Fax: (206) 340-9599
              Case 3:20-cv-05661-BHS Document 14 Filed 08/28/20 Page 7 of 16



 1           Finally, Smith speculates that nonresidents holding equity in a Washington cannabis
 2   business may be criminally charged in Idaho. Smith Decl. ¶ 15. The State does not identify an
 3   Idaho law that Brinkmeyer would violate by owning an interest in the Stores, and the license
 4   Brinkmeyer seeks would not allow him to take marijuana into Idaho. Brinkmeyer is committed
 5   to following the laws of his state. Second Brinkmeyer Decl. ¶ 2. Rather than presume how Idaho
 6   will treat its residents, the State should let Idaho make its own decisions. Speculation regarding
 7   prosecution in other states does not justify the enforcement of unconstitutional laws.
 8   C.      Brinkmeyer is Likely to Prevail on the Merits.
 9           The premise of the State’s arguments is that participation in the market that it created is a
10   waiver of constitutional rights. That argument is meritless. Brinkmeyer is likely to prevail.
11                  Article IV Privileges and Immunities
12           The State argues Brinkmeyer's Privileges and Immunities claim fails because there is no
13   right to sell an illegal substance. Resp. at 8. But Brinkmeyer is not asking the Court to let him
14   sell marijuana outside of the State's licensing system. He asks for the State to treat his application
15   for a license to operate a business in the same way it treats similar applications from its residents.
16   The Privileges and Immunities Clause protects the right for a nonresident to pursue a commercial
17   opportunity on the same footing as residents of another state. Mot. at 9–10.
18           In arguing against Brinkmeyer's right to pursue a livelihood, the State relies solely on
19   Baldwin v. Fish & Game Comm'n of Montana, 436 U.S. 371 (1978), which involved recreational
20   elk hunting. Resp. at 8–9. The Baldwin Court acknowledged that recreational hunting is different
21   from a license for commercial activity, and the latter implicates the right to pursue a livelihood.
22   Id. at 386. Protecting commercial opportunities is so important that the right to travel separately
23   protects the right of nonresidents to engage in commerce in other states, a fundamental right that
24   the Residency Requirements also violate. Saenz v. Roe, 526 U.S. 489, 500–02 (1999). The
25   license at issue here is not a recreational activity, it is a commercial venture.
26           The State argues the Justifications provide substantial reasons for the discrimination in



     REPLY IN SUPPORT OF MOTION FOR PRELIMINARY                        MILLER NASH GRAHAM & DUNN LLP
     INJUNCTION - 5                                                    Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     USDC No. 3:20-cv-05661-BHS                                            Seattle, Washington 98121-1128
                                                                         (206) 624-8300/Fax: (206) 340-9599
              Case 3:20-cv-05661-BHS Document 14 Filed 08/28/20 Page 8 of 16



 1   the Residency Requirements. Resp. at 9. But it does not submit evidence that nonresident
 2   licensees are more likely to be criminal than residents, and thus more "evil," which it must to
 3   prevail. Council of Ins. Agents & Brokers v. Molasky-Arman, 522 F.3d 925, 934 (9th Cir. 2008).
 4   The State has therefore failed to show a substantial reason to justify its discrimination. Supreme
 5   Court of New Hampshire v. Piper, 470 U.S. 274, 285 (1985)
 6           The State asserts the Residency Requirements bear a substantial relationship to the
 7   Justifications because applicants returned to their home states when the residency requirement
 8   was three months. Resp. at 9–10. That travel was constitutionally protected. See Saenz, 526 U.S.
 9   at 500. Denying an application on that protected basis is an unconstitutional penalty, not a
10   justification to restrict fundamental rights. See Harman v. Forssenius, 380 U.S. 528, 540 (1965).
11   Further, the duration of the requirement is irrelevant when there are less restrictive means to
12   accomplish the State's objectives. Barnard v. Thorstenn, 489 U.S. 546, 552–53 (1989). As
13   described above, less restrictive means already exist due to the State's tight regulation. Thus, the
14   Residency Requirements violate the Privileges and Immunities Clause of the U.S. Constitution.
15                  Dormant Commerce Clause
16           The State asserts the Controlled Substances Act ("CSA") renders the Residency
17   Requirements invulnerable to a dormant Commerce Clause ("DCC") challenge. Resp. at 10.
18   Another federal court rejected that precise argument. The City of Portland, Maine developed a
19   system to issue marijuana licenses, and gave a preference for applicants who lived in the city.
20   NPG, LLC v. City of Portland, Maine, No. 2:20-CV-00208-NT, 2020 WL 4741913, at *2 (D.
21   Me. Aug. 14, 2020). After a nonresident challenged that residential preference, the court ruled
22   the law likely violated the DCC and preliminarily enjoined its enforcement. Id. at *12.
23           The court observed that "congressional action can alter the application of the dormant
24   Commerce Clause" and "Congress may use its powers under the Commerce Clause to confer
25   upon the States an ability to restrict the flow of interstate commerce that they would not
26   otherwise enjoy." Id. at *9 (internal quotation and brackets omitted). The court described the



     REPLY IN SUPPORT OF MOTION FOR PRELIMINARY                       MILLER NASH GRAHAM & DUNN LLP
     INJUNCTION - 6                                                   Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     USDC No. 3:20-cv-05661-BHS                                           Seattle, Washington 98121-1128
                                                                        (206) 624-8300/Fax: (206) 340-9599
              Case 3:20-cv-05661-BHS Document 14 Filed 08/28/20 Page 9 of 16



 1   "high" standard to find Congress consented to allow burdens on interstate commerce:
 2           [T]he state or local jurisdiction has the burden of demonstrating Congress's
             "unmistakably clear intent to allow otherwise discriminatory regulations." United
 3           Egg Producers v. Dep't of Agric. of P.R., 77 F.3d 567, 570 (1st Cir. 1996); see
             also Maine v. Taylor, 477 U.S. 131, 138–39 (1986) ("[B]ecause of the important
 4           role the Commerce Clause plays in protecting the free flow of interstate trade, this
             Court has exempted state statutes from the implied limitations of the Clause only
 5           when the congressional direction to do so has been 'unmistakably clear.'"); Tri-M
             Grp., LLC v. Sharp, 638 F.3d 406, 430–32 (3d Cir. 2011).
 6

 7   Id. In rejecting the same argument the State makes here, the court found the CSA did not provide
 8   "unmistakably clear intent" to burden interstate commerce. "[The CSA] nowhere says that states
 9   may enact laws that give preference to in-state economic interests. In other words, although the
10   [CSA] criminalizes marijuana, it does not affirmatively grant states the power to burden
11   interstate commerce in a manner which would otherwise not be permissible." Id. at *10 (internal
12   quotation omitted). Ignoring this ruling, the State relies on Gonzales v. Raich, 545 U.S. 1, 22
13   (2005), where the Court held Congress acted within its Commerce Clause power when passing
14   the CSA to restrict intrastate medical marijuana. Gonzales says nothing about allowing states that
15   legalize marijuana to restrict nonresident ownership, and the State identifies nothing in the CSA
16   that provides an "unmistakably clear intent" to allow the State to violate the DCC.
17           Thus, the State bears the burden of proving its facially discriminatory and admittedly
18   economic protectionist Residency Requirements survive strict scrutiny. Mot. at 11, 15. The State
19   does not dispute that facially discriminatory laws are virtually per se invalid, but asserts the laws
20   are narrowly tailored because the State previously imposed a three-month residency requirement.
21   Resp. 11. But the State needs to justify why a residency requirement of any duration is needed
22   when its goals can be accomplished with less restrictive means. Mot. at 6. Tennessee Wine
23   already resolved that residency is unnecessary to maintain enforcement and oversight of in-state
24   businesses. The Residency Requirements thus violate the DCC.
25                  Fourteenth Amendment Equal Protection and Privileges or Immunities
26           In defense of its imposition on Brinkmeyer's fundamental right to travel, the State asserts



     REPLY IN SUPPORT OF MOTION FOR PRELIMINARY                       MILLER NASH GRAHAM & DUNN LLP
     INJUNCTION - 7                                                   Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     USDC No. 3:20-cv-05661-BHS                                           Seattle, Washington 98121-1128
                                                                        (206) 624-8300/Fax: (206) 340-9599
             Case 3:20-cv-05661-BHS Document 14 Filed 08/28/20 Page 10 of 16



 1   rational basis review applies by citing decades-old Memorial Hospital v. Maricopa, 415 U.S. 250
 2   (1974). Resp. at 13. Summarizing the next thirty years of precedent on the issue, a federal court
 3   recognized that strict scrutiny applies to laws that "impose a durational residency requirement
 4   and infringe on the right to travel." Walsh v. City & Cty. of Honolulu, 423 F. Supp. 2d 1094,
 5   1101 (D. Haw. 2006). The State asserts strict scrutiny does not apply because Brinkmeyer has
 6   not moved to Washington. Resp. at 13. The Memorial Hospital Court rejected that argument.
 7   415 U.S. at 257–58. Indeed, requiring actual deterrence to travel to trigger strict scrutiny is a
 8   "fundamental misunderstanding of the law." Dunn v. Blumstein, 405 U.S. 330, 339 (1972).
 9           Strict scrutiny applies, and the Residency Requirements violate the Equal Protection and
10   Privileges or Immunities Clauses for the same reasons they violate the DCC. The State cites
11   Martinez v. Bynum, 461 U.S. 321 (1983), to suggest the Residency Requirements survive strict
12   scrutiny. Resp. at 14. Martinez involved a bona fide residency requirement, not a durational
13   residency requirement. 461 U.S. at 333. Bona fide residency requirements may be legitimate, but
14   durational residency requirements are highly suspect. Id. at 325–29; see also Walsh, 423 F. Supp.
15   2d at 1102. The State has not proved the durational Residency Requirements pass strict scrutiny.
16                  Fourteenth Amendment Due Process
17           The State opposes Brinkmeyer's due process challenge by claiming his reliance on Gulch
18   Gaming, Inc. v. State of S.D., 781 F. Supp. 621 (D.S.D. 1991), "falls flat" because that case
19   involved gambling that was federally legal. Resp. at 14. The State misses the point. The
20   residency requirement in Gulch Gaming failed rational basis because, like the LCB, the state's
21   oversight of the gambling industry accomplished the state's legitimate objectives without
22   requiring residency. 781 F. Supp. at 631–32. Federal legality was irrelevant to that analysis. Id.
23           The State asserts the Justifications are rationally related to the Residency Requirements.
24   Resp. at 14. But the underlying basis for the Residency Requirements is reducing criminality.
25   The Justifications do not prevent criminality, supra, but they do prevent nonresidents from
26   pursuing a livelihood in Washington as owners of a licensed cannabis business. The Residency



     REPLY IN SUPPORT OF MOTION FOR PRELIMINARY                       MILLER NASH GRAHAM & DUNN LLP
     INJUNCTION - 8                                                   Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     USDC No. 3:20-cv-05661-BHS                                           Seattle, Washington 98121-1128
                                                                        (206) 624-8300/Fax: (206) 340-9599
              Case 3:20-cv-05661-BHS Document 14 Filed 08/28/20 Page 11 of 16



 1   Requirements thus violate Brinkmeyer's due process right to pursue a livelihood. Mot. at 18–19.
 2                   Washington Constitution Privileges and Immunities Clause
 3           The State argues the Washington Privileges and Immunities Clause applies only to
 4   Washington citizens, and differs from its federal counterpart in this regard. Resp. at 15. But the
 5   same case the State cited makes clear that the terms of the Washington Privileges and
 6   Immunities Clause "should receive a like definition and interpretation as that applied to them
 7   when interpreting the federal constitution." Grant Cty. Fire Prot. Dist. No. 5 v. City of Moses
 8   Lake, 83 P.3d 419, 429 (Wash. 2004) (quoting State v. Vance, 70 P. 34, 41 (Wash. 1902)). As
 9   Brinkmeyer is protected by the U.S. Privileges and Immunities Clause, he is also protected by its
10   Washington counterpart. See State v. Osman, 139 P.3d 334, 340–41 (Wash. 2006) (recognizing
11   the Washington Privileges and Immunities Clause protects aliens).
12           The State again relies on the federal illegality of the market it greatly profits from in
13   arguing Brinkmeyer does not seek to vindicate his fundamental right to carry on a business, but
14   rather a right to engage in a federally illegal business. Resp. at 16. The State cites cases to
15   illustrate there is no right to sell liquor, and therefore no right to sell marijuana. Id. (citing
16   Randles v. Liquor Control Bd., 206 P.2d 1209, 1213 (Wash. 1949); Jow Sin Quan v. Liquor
17   Control Bd., 418 P.2d 424, 429 (Wash. 1966)). Those cases stand for how the State can issue
18   licenses to allow only some parties to sell liquor, and not others. The State's argument would
19   make sense if Brinkmeyer was asking to operate an unlicensed marijuana business. But he is
20   asking to become an owner of a licensed business—that is to carry on a business—which Ralph
21   v. City of Wenatchee, 209 P.2d 270 (Wash. 1949), protects as a fundamental right.
22           The State argues its police power allows it to discriminate against nonresidents. Resp. at
23   17. The Ralph Court rejected the State's argument when it held that "police power may be
24   exercised only in the pursuit of the general welfare," which did not occur when the defendant
25   passed a law with the primary purpose of economic protectionism. 209 P.2d at 273. As admitted
26   in the State's Answer, the primary justification for the Residency Requirements is express



     REPLY IN SUPPORT OF MOTION FOR PRELIMINARY                          MILLER NASH GRAHAM & DUNN LLP
     INJUNCTION - 9                                                      Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     USDC No. 3:20-cv-05661-BHS                                              Seattle, Washington 98121-1128
                                                                           (206) 624-8300/Fax: (206) 340-9599
             Case 3:20-cv-05661-BHS Document 14 Filed 08/28/20 Page 12 of 16



 1   economic protectionism. Mot. at 11. That means the Residency Requirements are a violation of
 2   the Washington Privileges and Immunities Clause, not a valid exercise of police power.
 3           In arguing the Residency Requirements can be sustained on any state of facts, the State
 4   cites an old test. Resp. at 17 (citing United Parcel Service, Inc. v. Dep't of Revenue, 687 P.2d
 5   186, 194 (Wash. 1984)). Under the current test, "the court will scrutinize the legislative
 6   distinction to determine whether it in fact serves the legislature's stated goal." Schroeder v.
 7   Weighall, 316 P.3d 482, 486 (Wash. 2014) (emphasis in original). In its disregard of the correct
 8   test, the State ignores how the Residency Requirements must accomplish the legislature's stated
 9   goal. Id. It cites no case where a court accepted rationale presented by agency staff, so the
10   Justifications are irrelevant. The only identified legislative objectives for the Residency
11   Requirements are in I-502. Mot. at 20–21. The State does not dispute Brinkmeyer's analysis for
12   why the Residency Requirements do not fulfill those objectives. Id. And, the State provides no
13   evidence that the discrimination in the Residency Requirements in fact achieves those objectives.
14   Thus, the Residency Requirements violate the Washington Privileges and Immunities Clause.
15                  The Regulations Exceed Statutory Authority
16           The State asserts Brinkmeyer lacks standing to raise his statutory authority argument
17   because, although the regulatory Residency Requirements impose residency on shareholders and
18   spouses when the corresponding statute does not, Brinkmeyer is not injured as a shareholder or
19   spouse. Resp. at 18–19. The State ignores the evidence it submitted that shows Atkison owns his
20   interest in the Stores as the sole shareholder of No. 259, Inc. Smith Decl. ¶ 3, Exs. 1, 3, 5.
21   Because Brinkmeyer seeks to obtain Atkison's interest in the Stores, he seeks to become a
22   shareholder, and thus is directly affected by the inconsistency between the regulatory and
23   statutory Residency Requirements. He can also challenge the unlawful requirement that applies
24   to spouses, because Brinkmeyer violates the Residency Requirements through himself and his
25   spouse, who also resides in Idaho. Second Brinkmeyer Decl. ¶ 3. Brinkmeyer has standing.
26           The State defends the inconsistency between the regulatory and statutory Residency



     REPLY IN SUPPORT OF MOTION FOR PRELIMINARY                       MILLER NASH GRAHAM & DUNN LLP
     INJUNCTION - 10                                                  Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     USDC No. 3:20-cv-05661-BHS                                           Seattle, Washington 98121-1128
                                                                        (206) 624-8300/Fax: (206) 340-9599
             Case 3:20-cv-05661-BHS Document 14 Filed 08/28/20 Page 13 of 16



 1   Requirements by relying on a definition of "corporate member." Resp. at 19–20. The words
 2   "corporate member" are not used in the Residency Requirements, so the definition is irrelevant.
 3   Further, the State's argument disregards how RCW 69.50.331(1)(b) imposes a residency
 4   requirement on only certain applicants, while the regulatory Residency Requirements impose
 5   them on all licensees, TPIs, and their spouses. Mot. at 21–22. By identifying only certain
 6   applicants that would need to establish residency, the plain language of RCW 69.50.331(1)(b)
 7   shows the legislative intent for no other applicants to establish residency. See State v. LG Elecs.,
 8   Inc., 375 P.3d 636, 640 (Wash. 2016). The LCB exceeded its statutory authority in enacting rules
 9   that subjected parties to a residency requirement that the statute intentionally omitted.
10   D.      Brinkmeyer will Suffer Irreparable Harm

11           The State asserts its violations of Brinkmeyer's constitutional rights do not constitute an
12   irreparable harm because he is not being detained and he lacks damages. Resp. at 20–21. The
13   State ignores the "well established" case law that a violated constitutional right constitutes
14   irreparable harm. Mot. at 22; see also Walsh, 423 F. Supp. 2d at 1108 (D. Haw. 2006) (citing
15   cases). Damages are not required to establish irreparable harm, but Brinkmeyer has them. The
16   Residency Requirements preclude him from receiving a share of profits in the Stores. Mot. at 7.
17           More importantly, the State callously suggests it is unimportant to whom Atkison
18   transfers his interest in the Stores. Resp. at 22–23. That ignores the evidence that Atkison wants
19   only Brinkmeyer to continue on in his shoes given Brinkmeyer's valued business experience and
20   their decades-long friendship. Mot. at 5–6. The State also disregards how Brinkmeyer wants only
21   Atkison's Stores, which are unique to Brinkmeyer, and resolving ownership is critical now
22   because of Atkison's health. Dkt. 7 ¶ 6. Brinkmeyer's inability to obtain ownership of the Stores
23   would be an irreparable injury. Starlight Sugar, Inc. v. Soto, 114 F.3d 330, 332 (1st Cir. 1997).
24   The State further disregards how the uncertainty regarding who can assume Atkison's interest
25   causes him and Brinkmeyer distress. Mot. at 7. The State does not dispute that intangible injuries
26   may qualify as an irreparable harm, and they do here. Mot. at 22–23; Chalk v. U.S. Dist. Court



     REPLY IN SUPPORT OF MOTION FOR PRELIMINARY                       MILLER NASH GRAHAM & DUNN LLP
     INJUNCTION - 11                                                  Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     USDC No. 3:20-cv-05661-BHS                                           Seattle, Washington 98121-1128
                                                                        (206) 624-8300/Fax: (206) 340-9599
             Case 3:20-cv-05661-BHS Document 14 Filed 08/28/20 Page 14 of 16



 1   Cent. Dist. of California, 840 F.2d 701, 709–10 (9th Cir. 1988).
 2   E.      The Equities and Public Interest Weigh in Brinkmeyer's Favor
 3           The State does not dispute that there is no harm when a state is enjoined from enforcing
 4   an unconstitutional law. Mot. at 23. It instead argues, without evidence, that nonresidents would
 5   file applications, which would increase demands on the agency. Resp. at 23. Administrative
 6   convenience does not justify violating the Constitution. Lopez-Valenzuela v. Arpaio, 770 F.3d
 7   772, 785 (9th Cir. 2014). The State also makes the unsupported conclusion that a delay in
 8   processing applications would damage the viability of the industry. Resp. at 23. Not so. It would
 9   merely make people wait longer for a decision.
10           The State speculates relations with Idaho may be harmed. Resp. at 23. But the State
11   points to no hostility that Idaho has shown Washington since it legalized cannabis in 2012 or
12   began allowing Idaho citizens to invest in Washington's market. There is no reason to believe
13   Idaho's stance will change. If anything, the national trend is toward acceptance of marijuana.
14           The State also claims it will be impossible to undo licenses issued to nonresidents while
15   the preliminary injunction is in effect. Resp. at 23. In the same breath, the State acknowledges
16   that it would simply revoke those licenses. Smith Decl. ¶ 16. Further, the State could notify
17   nonresidents who submit applications while the preliminary injunction order is in effect that the
18   applicants do so at the risk the order will change and their equity interests will be revoked.
19   Nonresidents can then choose whether to assume that risk or not. Regardless, no threatened
20   devastation to the public or industry exists. Indeed, the State would only approve applications
21   after it verified the applicants satisfied all of its demanding criteria, just not residency.
22                                                 * * * *
23           Brinkmeyer does not ask the State to lower its standards when evaluating whether an
24   applicant is fit to hold equity in the State's marijuana market or change its enforcement practices.
25   He asks only to be treated similarly to Washington residents, and the Constitution demands that
26   fair treatment. The State should be enjoined from enforcing the Residency Requirements.



     REPLY IN SUPPORT OF MOTION FOR PRELIMINARY                         MILLER NASH GRAHAM & DUNN LLP
     INJUNCTION - 12                                                    Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     USDC No. 3:20-cv-05661-BHS                                             Seattle, Washington 98121-1128
                                                                          (206) 624-8300/Fax: (206) 340-9599
             Case 3:20-cv-05661-BHS Document 14 Filed 08/28/20 Page 15 of 16



 1           DATED this 28th day of August, 2020.
 2
                                                    MILLER NASH GRAHAM & DUNN LLP
 3

 4                                                  s/Andy Murphy
 5                                                  Daniel J. Oates, WSBA No. 39334
                                                    Andy Murphy, WSBA No. 46664
 6                                                  Pier 70 ~ 2801 Alaskan Way, Suite 300
                                                    Seattle, WA 98121
 7                                                  Tel: 206-624-8300
                                                    Fax: 206-340-9599
 8
                                                    Email: Dan.Oates@millernash.com
 9                                                          Andy.Murphy@millernash.com
                                                    Attorneys for Petitioner
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     REPLY IN SUPPORT OF MOTION FOR PRELIMINARY              MILLER NASH GRAHAM & DUNN LLP
     INJUNCTION - 13                                         Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     USDC No. 3:20-cv-05661-BHS                                  Seattle, Washington 98121-1128
                                                               (206) 624-8300/Fax: (206) 340-9599
              Case 3:20-cv-05661-BHS Document 14 Filed 08/28/20 Page 16 of 16



 1                                   DECLARATION OF SERVICE
 2           I, Brie Geffre, hereby declare under penalty of perjury under the laws of the United States
 3   and of the state of Washington, that on this 28th day of August, 2020, I caused the foregoing to be
 4   filed using the CM/ECF system which will send notice of the same to all registered parties
 5           SIGNED at Seattle, Washington this 28th day of August, 2020.
 6                                                s/Brie Geffre
 7                                                Brie Geffre, Legal Assistant

 8   4824-0120-3913.3

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     DECLARATION OF SERVICE - 14                                    MILLER NASH GRAHAM & DUNN LLP
     USDC No. 3:20-cv-05661-BHS                                     Pier 70 ~ 2801 Alaskan Way ~ Suite 300
                                                                        Seattle, Washington 98121-1128
                                                                      (206) 624-8300/Fax: (206) 340-9599
